Title: To George Washington from Arthur Campbell, 23 February 1795
From: Campbell, Arthur
To: Washington, George


        
          sire
          Virginia Feby 23. 1795
        
        The great figure our Allies the French Nation are like to make in Europe, ought to arouse the patriots of the United States, to every exertion. That altho we cannot keep pace with our Gallic friends, in military renown, yet we may acquire power and stability, by the mild arts of peace. That She in order to establish her Republic, necessarily lessened the number of the human race. Be it our glory to multiply Men, protect, and make them safe and happy.
        Nothing will serve the best interests of the people of the Western parts of the United States, than a slow progressive mode in settleing the Country: It will promote industry wealth, and safety.
        
        The idea of extirpating the Aborigines, and immediately cover the Country with White-Men, and Black-Men; are schemes at the bare mention of which the human mind ought to revolt: a scheme, if the cruelty of it, could be looked over, yet it would be found extremely impolitic, and unsafe. What American patriot but would rejoice to see the four Southren Tribes of Indians, as nearly being united with the Anglo-Americans, as the Six Nations will certainly be, in a few years, in consequence of the late Treaty. Similar measures, and probable events, will produce the same effect, to the South, at no very distant period.
        The Aborigines loves the Country, has Constitutions suited to the Climate and nothing but untoward circumstances, will prevent the next generation being a numerous and useful body of Citizens. Much more so than the abhored woolly race from Africa.
        It is to be lamented that these pleasing prospects, cannot be realized, until after displays of vindictive justice, on the present generation, be administered. Terror in the minds of the Cherokees, and Creeks, must precede acts of clemency. It would be a renowned triumph, could it be accomplished with the same traits of Fatherly correction, as was necessarily of late inflicted on a Combination of deluded Whites.
        Almost the same cause among the Creek Indians have produced murders, robberies and Houseburning. partizans of England, Tories and Fugitives from justice, living among them, are the unrelenting stimulus, to provoke War. Expel these, introduce patriots in their stead; and the Work of civilization is effectually begun and peace in future permanent. With sentiment⟨s⟩ of profound Respect, I am Sir Your most obedient servant
        
          Arthur Campbell
        
      